Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 1 of 21 Page ID
                                 #:10989




                   EXHIBIT V
Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 2 of 21 Page ID
                                 #:10990
                               Kiarash Jam

                                                                        Page 2
        1                   UNITED STATES DISTRICT COURT

        2                  CENTRAL DISTRICT OF CALIFORNIA

        3

        4     THE WIMBLEDON FUND, SPC (CLASS     )
              TT),                               )
        5                                        )
                                 PLAINTIFFS,     )
        6                                        )
                    VS.                          ) CASE NO.
        7                                        ) 2:15-CV-6633-CAS-ASJWx
                                                 )
        8     GRAYBOX LLC; INTEGRATED            )
              ADMINISTRATION; EUGENE SCHER, AS   )
        9     TRUSTEE OF BERGSTEIN TRUST; AND    )
              CASCADE TECHNOLOGIES CORP.,        )
       10                                        )
                                 DEFENDANTS.     )
       11     ___________________________________)

       12

       13

       14

       15

       16               VIDEOTAPED DEPOSITION OF KIARASH JAM, taken on

       17     behalf of the Plaintiff, at 10100 Santa Monica Boulevard,

       18     13th Floor, Los Angeles, California, commencing at

       19     9:49 a.m., Wednesday, March 27, 2019, before Sandra

       20     Mitchell, C.S.R. 12553, pursuant to Notice.

       21

       22

       23

       24

       25


            eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 3 of 21 Page ID
                                   #:10991
                                    Kiarash Jam

                                                                         Page 43
10:26:05    1         Q      Did you ever meet him?

            2         A      I don't recall meeting Robert Pressler, no.

            3         Q      Looking to the endorsement where Mr. Pressler

            4     signed, it was for RPP Enterprises.

10:26:13    5                Are you familiar with that company?

            6         A      No.

            7         Q      Going to the next page, we see a check for

            8     $12,000 to Graybox; correct?

            9         A      Yes.

10:26:25 10           Q      Why was this check issued?

           11         A      I don't --

           12                MR. WIECHERT:   Calls for speculation.    No

           13     foundation.

           14                THE WITNESS:    I don't know.   I was not in

10:26:33 15       control of this account.     I had nothing to do with this

           16     account.

           17     BY MR. WALKER:

           18         Q      Going to the next page, we see a check 1052

           19     dated December 18, 2013, in the amount of $10,000 paid

10:26:46 20       to Integrated Administration; correct?

           21         A      Yes, that's what it is.

           22         Q      Why was this check issued?

           23         A      I don't know why it was issued, but David would

           24     arrange funding for IA from multiple sources, and this

10:26:59 25       was a check to Integrated Administration.       I don't why


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 4 of 21 Page ID
                                   #:10992
                                    Kiarash Jam

                                                                         Page 44
10:27:03    1     he issued it.

            2         Q     Was -- did Integrated Administration issue an

            3     invoice for -- requiring this payment?

            4         A     I would issue to David -- I would let David

10:27:11    5     know on a regular basis what our cash needs were with

            6     the breakdown of this much is for payroll; this much is

            7     rent; this much is the phone bill; this much is

            8     Internet; and this is the money we need.      And he would

            9     arrange the funding.

10:27:23 10           Q     So he would fund it on a cost basis?

           11         A     I don't know what that means.

           12               MR. WIECHERT:   I don't know what that means

           13     either.

           14     BY MR. WALKER:

10:27:30 15           Q     Turning to the next page, there's another check

           16     to Integrated Administration for $12,000; correct?

           17         A     Yes.   That's correct.

           18         Q     What was the purpose of this check?

           19         A     Same as the other check.    I don't know.     As I

10:27:41 20       said, David was -- he would fund Integrated

           21     Administration.    And I don't know what this was for at

           22     the time, but...

           23         Q     Now, once the two checks to Integrated totaling

           24     $22,000 had been issued and deposited in the Integrated

10:27:56 25       Administration account, you had access to those funds;


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 5 of 21 Page ID
                                   #:10993
                                     Kiarash Jam

                                                                         Page 45
10:27:58   1      correct?

           2          A      Correct.    I was the signer on the Integrated

           3      Administration's account.

           4          Q      Now, looking at the last page of this

10:28:07   5      Exhibit 8.    Is that your endorsement, your signature?

           6          A      No.

           7          Q      Is that, in fact, David Bergstein's signature?

           8          A      It looks like it.     It looks like a sloppy

           9      version of his signature.

10:28:21 10           Q      And you're certainly familiar with

           11     Mr. Bergstein's signature?

           12         A      Yes, that is correct.

           13         Q      You've seen it many, many times?

           14         A      Yes, I have.

10:28:26 15           Q      So Mr. Bergstein also had access to the

           16     Integrated Administration bank account?

           17         A      No.    The only signers were myself and Majid.

           18         Q      Let me hand you what's been marked as

           19     Exhibit 9, sir.

10:28:48 20                        (Exhibit 9 was marked for

           21                      identification by the Court Reporter

           22                      and is attached hereto.)

           23                THE WITNESS:    Okay.

           24     BY MR. WALKER:

10:28:59 25           Q      Have you had an opportunity to review it?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 6 of 21 Page ID
                                   #:10994
                                   Kiarash Jam

                                                                        Page 133
11:59:47    1         A     Yes, sir.

            2         Q     And it references "Swartz IP Services Texas

            3     taxes."

            4               Did I read that correctly?

11:59:53    5         A     Yes, sir.

            6         Q     So she's forwarding information to Mr. Woodward

            7     and asking that he file the return ASAP; correct?

            8         A     Yes.

            9         Q     And then there's another e-mail above that from

12:00:05 10       Ms. Biedak to Mr. Woodward that copies you and

           11     Mr. Bergstein and Steve Piscula; correct?

           12         A     Yes, sir.

           13         Q     And this is on January 19, 2012; correct?

           14         A     Yes.

12:00:18 15           Q     And she says, "Hi, Scott.    We are going through

           16     our filings for the new year.    You were able to help us

           17     out with the franchise filing for Swartz IP in Texas

           18     last November.   According to the records, the company is

           19     in good standing through May 15, 2012."

12:00:31 20                 Did I read that correctly?

           21         A     That's what it says.

           22         Q     And looking at the last page of Exhibit 17, we

           23     see a printout from a website operated by the Texas

           24     government -- state government that shows that, under

12:00:46 25       status, Swartz IP is in good standing, not for


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 7 of 21 Page ID
                                   #:10995
                                   Kiarash Jam

                                                                        Page 134
12:00:48    1     dissolution or withdrawal through May 15, 2012; correct?

            2         A    Yes, sir.

            3         Q    And then at the top Mr. Woodward responds to

            4     Ms. Biedak with a copy to you, Mr. Bergstein and

12:01:01    5     Mr. Piscula, and says, "Happy New Year.      Please provide

            6     me with the 2011 reports."

            7              And the first one he requests is the

            8     December 31, 2011, balance sheet; correct?

            9         A    That's what it says.

12:01:14 10           Q   The next on was the January 1, 2011, to

           11     December 31, 2011, general ledger; correct?

           12         A    That's what it says.

           13         Q    The next one was the January 1, 2011, to

           14     December 31, 2011, profit and loss statement; correct?

12:01:28 15           A   Yes, sir.

           16         Q    Okay.     Did you ever see the 2000 -- the

           17     December 31, 2011, balance sheet?

           18         A    No, I don't think so.

           19         Q    For Swartz IP?

12:01:38 20           A   No.   I was not in control of the bank accounts.

           21     I don't -- I don't know anything about those.

           22         Q    Yes, sir.    But regardless of whether you were a

           23     signatory on the banks accounts, did you ever actually

           24     see a balance sheet prepared for Swartz IP for that

12:01:50 25       particular year?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 8 of 21 Page ID
                                   #:10996
                                 Kiarash Jam

                                                                        Page 135
12:01:51    1         A   I don't recall.

            2         Q    Did you ever actually see a general ledger for

            3     Swartz IP for the 2011 year?

            4         A    I don't recall.

12:01:58    5         Q   Did you ever actually see a profit and loss

            6     statement for Swartz IP for the 2011 calendar year?

            7         A    I don't recall.

            8         Q    Did you ever ask to see them?

            9         A    No.

12:02:11 10           Q   He goes on to state, "I would need to file the

           11     federal corporate income tax return and the related

           12     Texas franchise tax return."

           13              Did I read that correctly?

           14         A    Yes, sir.

12:02:21 15           Q   Did you ever actually see a corporate federal

           16     income tax return filed on behalf of Swartz IP?

           17         A    I don't recall if I did.

           18         Q    Did you ever execute the -- a federal corporate

           19     income tax return on behalf of Swartz IP?

12:02:34 20           A   I don't think so.     I don't recall if I did.

           21         Q    Did you ever see a Texas franchise tax return

           22     prepared and filed on behalf of Swartz IP?

           23         A    I don't think so.    I don't recall if I did.

           24         Q    Did you ever ask to see the tax return filed

12:02:45 25       with the federal government or the Texas state


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 9 of 21 Page ID
                                   #:10997
                                   Kiarash Jam

                                                                        Page 136
12:02:48    1     government for Swartz IP at any time?

            2         A    No.

            3         Q    Why don't we take a break for lunch.       Maybe an

            4     hour.

12:02:58    5             MR. WIECHERT:    Sure.

            6              THE VIDEOGRAPHER:     We are going off the record

            7     at 12:00 p.m.

            8              (A recess was taken.)

            9              THE VIDEOGRAPHER:     And we are back on the

13:12:12 10       record at 1:10 p.m.

           11                    (Exhibit 18 was marked for

           12                    identification by the Court Reporter

           13                    and is attached hereto.)

           14     BY MR. WALKER:

13:12:15 15           Q   Mr. Jam, sir, I've handed you Plaintiff's

           16     Exhibit 18.    Have you seen is this document before?

           17         A    Yes, I have.

           18         Q    And what do you understand this document to

           19     represent?

13:12:27 20           A   A letter of intent to buy property.

           21         Q    Was this beachfront property?

           22         A    I don't know.

           23         Q    How are you familiar with it?

           24         A    David sent it to me at some point, and I think

13:12:39 25       I signed it.    I don't recall specifically, but I've seen


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 10 of 21 Page ID
                                    #:10998
                                        Kiarash Jam

                                                                           Page 137
13:12:43    1     this before.

            2                   MR. WIECHERT:    And I'm sorry, Counsel.   Did you

            3     say beachfront --

            4                   MR. WALKER:     Uh-huh.

13:12:50    5                  MR. WIECHERT:     -- earlier?

            6                   It's -- I don't think Hollywood has any

            7     beachfront property.

            8     BY MR. WALKER:

            9           Q       Where is this property located?

13:12:59 10             A      I don't know.     It says 1377 North Serrano

           11     Avenue, L.A., California 90027.         I don't know where that

           12     is.       I can look it up.

           13           Q      No, it's okay.

           14                  Why would Swartz IP be making an offer to buy

13:13:16 15       this $13 million piece of property?

           16           A      I do not know.

           17           Q      What was the business that Swartz IP was in?

           18           A      I don't know what David was doing with the

           19     company.      I was involved in very little of what it did.

13:13:28 20       But I don't know what David was doing.        He was one who

           21     negotiated and dealt with everything that the company

           22     was doing.

           23           Q      Right.    And, of course, we've seen that you

           24     executed legal documents as vice president of the

13:13:39 25       company.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 11 of 21 Page ID
                                    #:10999
                                     Kiarash Jam

                                                                        Page 138
13:13:39    1                MR. WIECHERT:   That's asked and answered.

            2     BY MR. WALKER:

            3         Q      My -- my question is, what did you understand

            4     the nature of Swartz IP's business to be?

13:13:47    5         A      At that time, it was just one of the investment

            6     vehicles that, I guess, David was using for a series of

            7     businesses.    I don't know specifically.

            8         Q      In Paragraph 2, escrow and closing, do you know

            9     what the source of the $390,000 escrow deposit was going

13:14:06 10       to be?

           11         A      No, I do not.

           12         Q      After you signed this contract, a letter of

           13     intent on behalf of Swartz IP Services, Inc. --

           14         A      I think I signed it.   I'm not certain, but I

13:14:20 15       think I signed it.

           16         Q      Okay.

           17                MR. WIECHERT:   Assumes facts not in evidence.

           18     BY MR. WALKER:

           19         Q      And we see there on the signature line for

13:14:24 20       Swartz IP, certainly your name is located there;

           21     correct?

           22         A      That is correct.

           23         Q      Okay.   So if this contract was signed, was this

           24     property actually closed on?

13:14:34 25           A      Not to my knowledge.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 12 of 21 Page ID
                                    #:11000
                                     Kiarash Jam

                                                                        Page 157
13:32:43    1         Q      Turning to Page 1218.

            2         A      Okay.

            3         Q      What is this document?

            4         A      This is a bank statement for a Pineboard

13:32:52    5     Holdings account at Wells Fargo dated -- where's the

            6     date -- March 1st, 2012.

            7         Q      Well, I guess it's the statement for March 1st

            8     through March 31, 2012; correct?

            9         A      That's correct.    You're correct, yes.

13:33:11 10           Q      Okay.   And it shows that, I guess, this

           11     reflects that you had access to the Pineboard Holdings

           12     bank account?

           13         A      Yes, I did.

           14         Q      Okay.   And you were receiving the bank

13:33:21 15       statements at the Irvine, California, address?

           16         A      Yes.    They would go to Majid.

           17         Q      And this shows that Pineboard, at that time,

           18     had a beginning balance of $645?

           19         A      As of 3/1, yes.

13:33:36 20           Q      And then Swartz IP money came in totaling

           21     $50,000?

           22         A      Yes, sir.

           23         Q      And then $45,027 went out all in the same month

           24     that the 50,000 came in?

13:33:49 25           A      Yes, sir.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 13 of 21 Page ID
                                    #:11001
                                   Kiarash Jam

                                                                          Page 158
13:33:49    1         Q      Leaving a balance of $3704.67?

            2         A      Well, the balance was 5618; right?        The average

            3     balance is the one you said.

            4         Q      I'm sorry.     I stand corrected.   Thank you.

13:34:03    5         A      No problem.

            6         Q      Going to the next page.

            7         A      Yes, sir.

            8         Q      We see on March 22nd there was a wire transfer

            9     from Swartz IP's account in the amount of $50,000;

13:34:13 10       correct?

           11         A      Yes, sir.

           12         Q      And then the very next day, check 1001 is

           13     issued for $45,000; correct?

           14         A      Yes, sir.

13:34:29 15           Q      Who did that check go to?

           16         A      I have no idea.

           17         Q      Who wrote the check?

           18         A      I have no idea.    I don't recall that.

           19         Q      Do you recall asking Mr. Bergstein about that?

13:34:45 20           A      I do not recall, no.

           21         Q      Is it possible you didn't ask at all?

           22                MR. WIECHERT:    Objection.   Calls for

           23     speculation.

           24                THE WITNESS:    I would -- as I've said already,

13:34:56 25       he controlled the companies and the money flow.         He


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 14 of 21 Page ID
                                    #:11002
                                   Kiarash Jam

                                                                        Page 159
13:34:59    1     probably said, Hey, wires coming in for 50,000.        I need

            2     you to write a check for this amount to those people and

            3     I did.   And I kept -- I would ask for backup so I could

            4     have backup for it for the accounting files.

13:35:09    5     BY MR. WALKER:

            6         Q    Thank you.   Let me hand you what's been marked

            7     a Exhibit 23.

            8         A    Thank you.

            9                  (Exhibit 23 was marked for

13:35:15 10                    identification by the Court Reporter

           11                  and is attached hereto.)

           12     BY MR. WALKER:

           13         Q    Let me know when you've completed your review

           14     of this document.

13:35:27 15           A    One second, please.

           16         Q    Of course.   Take your time.

           17         A    Okay.

           18         Q    All right.   Okay.    I think this e-mail thread

           19     actually goes from top to bottom.

13:36:14 20           A    Okay.

           21         Q    So we start with an e-mail from Mr. Zarrinkelk

           22     to Ms. Biedak, to David Bergstein, and to you on

           23     April 19, 2012, at 11:55 a.m.; correct?

           24         A    Yes, sir.

13:36:25 25           Q    And a courtesy copy was sent to Steve Piscula?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 15 of 21 Page ID
                                    #:11003
                                    Kiarash Jam

                                                                        Page 178
13:54:12    1     $440,000?

            2         A       According to this document, yes.

            3         Q       Let me hand you, sir, what's been marked as

            4     Exhibit 26.

13:54:19    5                    (Exhibit 26 was marked for

            6                     identification by the Court Reporter

            7                     and is attached hereto.)

            8     BY MR. WALKER:

            9         Q       This is an e-mail from Frymi Biedak to you

13:54:32 10       dated April 27, 2012; correct?

           11         A       Yes, sir.

           12         Q       And the subject is wire transfer out of

           13     Integrated Administration; correct?

           14         A       Yes, sir.

13:54:40 15           Q   And she says, "Per David's request, a wire

           16     needs to be sent to Phoenix Life Insurance in the amount

           17     of $12,000"; correct?

           18         A       Yes, sir.

           19         Q       Why was that being done out of Integrated

13:54:51 20       Administration?

           21         A       I don't know.

           22         Q       Who was the insured life?

           23         A       I think what David was -- one of the things

           24     David was doing around this time was there was a

13:55:02 25       business they had where they were buying life insurance


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 16 of 21 Page ID
                                    #:11004
                                  Kiarash Jam

                                                                        Page 179
13:55:05    1     policies at a discount, or something to do with that

            2     where they were buying life insurance policies for

            3     people that, I guess, weren't paying for them anymore or

            4     something like that.    So there were multiple payments

13:55:14    5     that went out to various life insurance policies.

            6         Q    Who were the insureds?

            7         A    I don't know.     I was not dealing with it.

            8         Q    Who were the beneficiaries?

            9         A    I don't know.     I wasn't dealing with it.

13:55:25 10           Q    They were just being paid out of your company?

           11         A    Yes.   He would fund the company and direct the

           12     funds.

           13         Q    How do you know that he funded the money

           14     necessary to pay that premium?

13:55:33 15           A    He was in full control of what was getting paid

           16     and what money was coming in.     He would direct me as to

           17     what to do with the money that he was funding.

           18         Q    Did you have nothing to say about it?

           19         A    I would try.    I would beg and scream.      For me,

13:55:45 20       the top priority was always payroll and, you know, rent,

           21     and things of that sort.    But he would ultimately

           22     dictate what would get paid.

           23         Q    And despite your begging and screaming, he

           24     never once put it in a single e-mail?

13:55:55 25           A    Put what in a single e-mail?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 17 of 21 Page ID
                                    #:11005
                                    Kiarash Jam

                                                                          Page 281
16:02:34    1     and you're sitting there.

            2         Q       You understand that's what's at stake in this

            3     lawsuit, though?

            4         A       You just articulated it.    Yes, I understand

16:02:41    5     what you just said.

            6                 MR. WALKER:    Why don't we take a break.

            7                 MR. WIECHERT:    Okay.

            8                 THE WITNESS:    Okay.

            9                 THE VIDEOGRAPHER:    We are going off the record

16:02:45 10       at 4:00 p.m.

           11                (A recess was taken.)

           12                THE VIDEOGRAPHER:     We are back on the record at

           13     4:12 p.m.

           14     BY MR. WALKER:

16:14:48 15           Q      Mr. Jam, was there any time after November 2011

           16     that you became concerned about the incredible flow of

           17     funds in and out of your accounts in the Swartz IP

           18     account?

           19                MR. WIECHERT:     Vague and ambiguous.

16:15:01 20                  THE WITNESS:     I wasn't in charge of the Swartz

           21     IP account, so I don't know what was going in and out of

           22     the Swartz IP account.       I wasn't a signer.   I didn't

           23     open the account.     So I was unaware of the activity in

           24     and out of the Swartz IP account that you refer to.

16:15:12 25       BY MR. WALKER:


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 18 of 21 Page ID
                                    #:11006
                                      Kiarash Jam

                                                                            Page 282
16:15:12    1         Q        Are you aware of the fact that it was roughly

            2     90 days and almost the entirety of the $17.7 million was

            3     gone?

            4            A      No, I'm not.

16:15:22    5         Q        And that all of that was sent to Swartz IP and

            6     then washed through that company?

            7                   MR. WIECHERT:    Objection.     No foundation.

            8                   THE WITNESS:    I don't know --

            9                   MR. WIECHERT:    Argumentative.

16:15:30 10                    THE WITNESS:     Sorry.

           11                  I don't know that the money had gone in and

           12     out.       I'm not on those accounts.      I don't know what

           13     happened to those accounts.            I don't monitor them.   I

           14     don't get statements.         I'm not a signer.

16:15:40 15       BY MR. WALKER:

           16         Q        Do you agree with me that had you not signed

           17     the note purchase agreement or the reference notes on

           18     behalf of Swartz IP, that that $17.7 million would never

           19     have been transferred by my client to your company?

16:15:58 20                    MR. WIECHERT:    Calls for speculation.     No

           21     foundation.      Also calls for a conclusion.

           22                  THE WITNESS:     I don't know if they would have

           23     transferred it in different ways.           A different type of

           24     document.      But I -- I don't know what your client would

16:16:11 25       or wouldn't have done.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 19 of 21 Page ID
                                    #:11007
                                    Kiarash Jam

                                                                        Page 283
16:16:11    1     BY MR. WALKER:

            2         Q     Well, the note purchase agreement was the

            3     vehicle by which the deposit of the $17.7 million from

            4     my client into the Swartz IP account was justified;

16:16:21    5     right?

            6               MR. WIECHERT:    "Justified" is vague and

            7     ambiguous.

            8               THE WITNESS:    As I said, I don't know what your

            9     client would have done if that document was not signed.

16:16:30 10       BY MR. WALKER:

           11         Q     Well, they certainly wouldn't have transferred

           12     almost $18 million to Swartz IP's account; right?

           13               MR. WIECHERT:   Motion -- well, strike the

           14     motion.   He actually asked the question at the end.        So

16:16:41 15       it will be -- calls for speculation.      No foundation.

           16     And it calls for a conclusion.

           17               THE WITNESS:    Can you repeat the question,

           18     please.

           19               MR. WALKER:    Go ahead and read it back.

16:16:49 20                    (Whereupon, the record was read back

           21                  by the Court Reporter as follows:

           22                  "Q       So isn't it true that it would

           23                  have -- that what would have been

           24                  transferred was $18 million to Swartz

16:16:49 25                    IP Services account; right?"


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 20 of 21 Page ID
                                    #:11008
                                   Kiarash Jam

                                                                        Page 284
16:17:09    1             THE WITNESS:     I don't know -- as I said, I

            2     don't control Swartz IP account.     You told me the money

            3     went in and was out in 90 days.     I -- I don't know

            4     anything about that.

16:17:17    5     BY MR. WALKER:

            6         Q    Well, I guess my point is that the transaction

            7     that you signed on behalf of Swartz IP was the vehicle

            8     by which my client was induced to deposit almost

            9     $18 million into Swartz IP's account; right?

16:17:31 10               MR. WIECHERT:     The question is vague and

           11     ambiguous.   Assumes facts not in evidence.

           12              THE WITNESS:    Okay.

           13     BY MR. WALKER:

           14         Q    And your signing of the note purchase agreement

16:17:40 15       facilitated the entire following set of events and

           16     consequences; right?

           17              MR. WIECHERT:    Same objections.

           18              THE WITNESS:    Okay.

           19     BY MR. WALKER:

16:17:50 20           Q   Do you agree with that?

           21         A    I don't know what your client did or didn't do

           22     or how they did it, why they did it.      I can't speak to

           23     what your client did.    But I'm assuming your client did

           24     their own diligence.    They're -- your -- your looked to

16:18:02 25       see who they were or were not getting into business with


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-28 Filed 04/10/19 Page 21 of 21 Page ID
                                    #:11009
                                     Kiarash Jam

                                                                        Page 285
16:18:04    1     and made a decision based on whatever their internal

            2     criteria was.      I don't know anything about your client.

            3     I've never interacted with your client.

            4         Q       Why would you presume any of that in this

16:18:13    5     instance?

            6         A       Because that's what I would assume they would

            7     have done.     As I said, I don't know any of them.     I have

            8     not interacted with them.      I don't...

            9         Q       And this is in connection with the transaction

16:18:24 10       involving a note purchase agreement that you didn't even

           11     bother to read; correct?

           12                 MR. WIECHERT:   The question's argumentative.

           13     Asked and answered.

           14     BY MR. WALKER:

16:18:32 15           Q    Correct?

           16         A       Yes.

           17         Q       Did you ever send an e-mail to Mr. Bergstein

           18     asking him to show some love to your Amex?

           19         A       A lot of times when the bill was late, I'd say,

16:18:41 20       Hey, man, what are we doing about this?       I'd ask for

           21     that.   I'd ask for rent.    I'd ask for payroll.     There

           22     was multiple e-mails to him to pay off his -- to pay off

           23     the obligations.     To pay the accounts payable.

           24     Absolutely.

16:18:56 25           Q    But recently we've heard that Mr. Bergstein


                eLitigation Services, Inc. - els@els-team.com
